PER CURIAM.
We grant the petition for writ of certio-rari. The Florida Parole Commission did not provide “accurate and complete information” to the circuit court that reviewed the petitioner’s writ of mandamus contrary to the statutes and rules governing the commission. See Williams v. Florida Parole Comm’n, 625 So.2d 926, 940 (Fla. 1st DCA 1993). In denying the petition for writ of mandamus without full and accurate information, the circuit court departed from the essential requirements of law and violated the petitioner’s procedural due process rights. We remand for the Florida Parole Commission to supplement its *1080response to the petition for writ of mandamus with all documents in the petitioner’s complete official file and direct the circuit court to reconsider the petitioner’s request for mandamus relief.
PETITION GRANTED; CAUSE REMANDED.
WARNER, C.J., GUNTHER and GROSS, JJ., concur.